DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1 and 10 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bhatnagar et al., U.S. Pre Grant Publication 2008/0139071.
	Regarding claims 1 and 10, Bhatnagar discloses ballistic resistant laminates [abstract and 0002].  Paragraph 0029 discloses ballistic resistant material comprising at least one ballistic resistant panel, preferably more than one panel arranged in a stack.  Paragraph 0030 discloses that each discrete panel comprises a single-layer [two-dimensional structure as a layer has length and width] consolidated network of fibers in an elastomeric matrix.  Also, paragraph 0030 discloses that the consolidated network comprises a plurality of yarns that are coated with the elastomeric matrix, formed into a plurality of layers and consolidated into a fabric.  Paragraph 0032 discloses that the fiber network can have various configurations such as felt, woven, non-

Claims 2-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a multilayered bullet resistant member as recited in claim 1, further including the limitations as recited in claims 2-9 and 11-17.  The closest prior art, Bhatnagar et al., U.S. Pre Grant Publication 2008/0139071, teaches ballistic resistant laminates comprising 2 single-layer fiber networks coated with an elastomeric material wherein the laminates include a cermet rigid plate.  Bhatnagar fails to teach the limitations as recited in claims 2-9 and 11-17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786